                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


ANGELINA FREIRE, et al.,
                       Plaintiffs
v.                                                                   2:13-cv-09079


AMERICAN MEDICAL SYSTEMS, INC., et al.,
                       Defendants.


                          MEMORANDUM OPINION AND ORDER
       There are a number of pending motions in this case, which the court will address in turn.

Pending are (1) Plaintiff’s Motion to Reconsider, filed by plaintiffs’ counsel pursuant to Rule 59(e)

of the Federal Rules of Civil Procedure on May 7, 2019 [ECF No. 75] and (2) a “Petition for

Reconsideration,” improperly filed by plaintiff Angelina Freire on May 13, 2019, despite the fact

that plaintiffs are represented by counsel [ECF No. 79]. Defendant Tissue Science Laboratories

Limited (“TSL”) has responded to both pleadings [ECF No. 81]; and plaintiffs’ counsel replied

[ECF No. 84]. The motions are premature under Rule 59(e) because there has been no entry of

judgment. Accordingly, the court ORDERS that Plaintiff’s Motion to Reconsider [ECF No. 75]

and the improperly filed “Petition for Reconsideration” [ECF No. 79] are DENIED.

       The court further ORDERS that defendants American Medical Systems, Inc. and TSL are

dismissed and stricken from this case consistent with the court’s order granting the motions for

summary judgment of these defendants at ECF No. 71. With the dismissal of these defendants,
there are a number of pending motions which the court ORDERS are DENIED as moot: (1) ECF

No. 15; (2) ECF No. 46; (3) ECF No. 48; (4) ECF No. 53; (5) ECF No. 55; and (6) ECF No. 57.

       As to the remaining defendant in this case, C. R. Bard, Inc. (“Bard”), the court now turns

to the final pending motion in this case, Bard’s Motion for Summary Judgment, filed May 17,

2019. [ECF No. 80]. Plaintiffs have responded [ECF No. 83], and the time for a reply from Bard

has passed, making the Motion ripe for decision.

       Bard, noting that it distributed the product designed and manufactured by TSL, seeks

summary judgment on the same grounds as those successfully asserted by TSL. Plaintiffs

acknowledge as much in their response and note the pending (now denied) request for

reconsideration. For the same reasons as were fully explained in the court’s Memorandum Opinion

and Order [ECF No. 71], the Motion [ECF No. 80] is GRANTED. Bard, the remaining defendant,

is dismissed from this action with prejudice, and the case is closed and stricken from the docket.

       The Clerk is DIRECTED to send a copy of this Order to counsel of record.

                                                     ENTER: November 15, 2019
